Citation Nr: 0009435	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  92-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include herniated cervical discs and arthritis.


REPRESENTATION

Appellant represented by:	Mortimer C. Newton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1969 to August 
1971.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1990 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island which denied 
service connection for a cervical herniated disc.  In March 
1993, and November 1995, the Board remanded the case to the 
RO for additional development.  Subsequently, in a decision 
dated November 4, 1997, the Board denied the appellant's 
service connection claim, upholding the RO.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court).  In July 1999, the Court vacated and remanded the 
case, holding that the appellant's claim was well-grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  A cervical disorder, diagnosed as a severe neck sprain, 
clearly and unmistakably preexisted service.

3.  Based on the evidence of record, the appellant's cervical 
disorder diagnosed as a severe neck sprain did not increase 
in severity during active service.

4.  During active duty, appellant was treated after a jeep 
accident in May 1971 for neck pain which was acute and 
transitory and resolved without residual disability.  A 
chronic acquired neck disability was not medically 
demonstrated either during the appellant's active military 
service or until a number years later.

5.  Based on the evidence of record, it is not shown that the 
appellant has cervical spine pathology that was acquired in 
service, nor is it shown that there was a permanent worsening 
of the underlying condition based on any in-service 
occurrence or event.

6.  Arthritis of the cervical spine was first clinically 
demonstrated many years after separation from service.


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that the 
appellant's suffered a severe neck sprain before the his 
period of active service, and the presumption of soundness 
with regard to cervical spine sprain is rebutted.  38 C.F.R. 
§§ 1111, 1132, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).

2.  The preservice spinal sprain did not undergo aggravation 
during service; a separate acquired chronic cervical spine 
disorder, including a herniated disc or discs, was not 
incurred or aggravated in active military service, and 
arthritis of the cervical spine may not be presumed to have 
been incurred in service.  38 C.F.R. §§ 101, 1101, 1110, 
1111, 1112, 1113, 1137, 1153, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted in the first paragraph of the Board's 
November 1997 decision, the Board again finds that the 
appellant's claim for service connection for a cervical spine 
disorder is plausible and capable of substantiation, and thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Neither the appellant, his representative, nor the Court has 
indicated that additional, relevant evidence exists that has 
not been obtained.  The facts relevant to the issue on appeal 
have been properly developed and therefore, there is no 
further duty to assist in developing the claim as 
contemplated by 38 U.S.C.A. § 5107(a).

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination for entry into service, except where there is 
clear and unmistakable evidence that a disorder pre-existed 
such service.  History of a pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304. 

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. § 3.307.  Arthritis is a disease subject to 
this presumptive service connection.  38 C.F.R. § 3.309(a).  
A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).  Moreover, in the case of wartime 
service, clear and unmistakable evidence is required to rebut 
the presumption of aggravation when the preservice disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet. App. 155 (1993)).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record, the Board 
concludes that the weight of the evidence is against a 
finding that any chronic acquired cervical spine disorder, 
including any herniated disc(s) and arthritis, had its onset 
during the appellant's active service.  As discussed below, 
the preponderance of the evidence is against a finding that 
the appellant's current cervical spine disorder is related to 
any incident or occurrence of service, and arthritis of the 
cervical spine may not be presumed to have been incurred in 
service.

Prior to service, the appellant had been in an automobile 
accident in which his head struck the windshield and his 
injuries from that accident were treated at the Rhode Island 
Hospital in Providence, Rhode Island.  The appellant was 
originally seen in the early morning hours of June 30, 1968, 
when he was treated for left hand fractures.  He returned 
later that day complaining of pain in the neck since that 
morning.  He also indicated that he was having difficulty in 
moving his neck.  Radiographic examination of the cervical 
spine revealed no fracture or dislocation, a normal vertebral 
alignment and well maintained disc spaces.  The conclusion 
was negative examination.  The diagnosis rendered was neck 
sprain and the appellant was noted to have been treated for a 
severe sprain in the neck.  In a written statement submitted 
in April 1994, the appellant indicated that he had been given 
a collar to use for one week after the accident.  

In a written statement submitted in September 1997, the 
appellant stated that his neck was fine after the 1968 
accident.  He testified during his May 1991 personal hearing 
at the RO that he had pain in his neck and back at the time 
of the 1968 accident, but that it did not cause him any 
problems in basic training.  See Hearing Transcript p. 5.  
The appellant again denied any symptoms as a result of the 
June 1968 accident during his March 1994 VA orthopedic 
examination.  However, during the VA spine examination 
conducted in May 1996, the appellant further stated that his 
attorney made him wear a neck collar after the 1968 accident, 
not because his neck was injured, but rather to increase the 
amount of the settlement in the related legal proceedings.  
In his September 1997 written statement, the appellant said 
"I was told to wear a collar it would get me more money, 
that's all."  Such a statements give the Board pause because 
the appellant is essentially implying that he has in the past 
fabricated a neck injury for monetary gain.  

As noted, the appellant attributes his current neck pathology 
to an in-service jeep accident.  Review of the service 
medical records reveals that the appellant indicated on his 
report of medical history, dated in March 1969, that he had 
been in a recent accident ("January" 1968 [sic]) and had 
suffered "whiplash."  The report of the entrance medical 
examination, conducted on March 27, 1969, did not indicate 
any clinical findings referable to a neck or shoulder 
disorder.  This report was rubber-stamped with a notation 
that the appellant had claimed an ailment not verified by the 
medical examination, namely: 1. neck injury; 2. headaches.

In November 1969, the appellant sought medical treatment for 
complaints of a sore neck and head.  He was noted to have 
been previously involved in an auto accident.  He apparently 
did not complain of the pain radiating.  On physical 
examination, neurological functions were intact and the neck 
was supple without tenderness.  The diagnostic impression was 
strain, which the Board notes is the same as the pre-service 
diagnosis.  In January 1970, the appellant sought medical 
attention a day after he had struck his head and he presented 
with complaints of cephalalgia and nausea.  He was noted to 
have a past history of concussion and his physical 
examination was within normal limits.  No gross abnormalities 
were noted on the skull x-ray.  Five weeks later, the 
appellant again sought medical treatment.  He was noted to 
have been in an auto accident about a year previously and to 
have stated that he had received a whiplash.  The neck on 
examination was found to be okay.

In May 1971, the appellant was involved in a jeep accident.  
The service medical records specifically report no loss of 
consciousness.  The appellant's previous history of whiplash 
was recorded as was his statement that he felt well 
otherwise.  On physical examination, no cervical spasm was 
found, the appellant demonstrated full range of motion and he 
was noted to have multiple contusions and abrasions.  The 
diagnostic impression was multiple contusions and abrasions 
with past history of whiplash.  The appellant was seen again 
the next day complaining of a sore neck and decreased flexion 
of the head was noted.  The x-ray films showed normal bony 
structures.  There was said to be straightening of the spine 
with deviation towards the left due to muscle spasm.  There 
was a specific finding of no cervical spasm noted when the 
veteran was examined in service after the accident.

Shortly thereafter, the appellant gave a history of a pre-
service head injury on his July 1971 report of medical 
history, but he did not mention the May 1971 jeep accident.  
The report of the exit examination, conducted on July 15, 
1971, revealed normal neck and shoulder findings.  

In his September 1997 written statement, the appellant said 
that three months after he got out of service he felt pain in 
his neck and that, as the years went on it got worse.  He 
further stated that in 1982 or 1983, he quit ironworking 
because of the pain.  During his personal hearing at the RO 
in May 1991, the appellant testified that he had had muscle 
spasms in the cervical spine since May 1971 up to the present 
day and that they had increased in severity.  Review of the 
medical evidence of record reveals that there are no 
treatment records in evidence between the appellant's 
discharge from service in August 1971 and July 1978, when he 
sought treatment at the VA with a request for Librium for his 
nervous symptoms and nightmares.  Furthermore, there is no x-
ray evidence of the existence of any arthritis between the 
time of negative cervical spine x-ray taken in May 1971, and 
the cervical spine x-ray taken in connection with the March 
1994 VA orthopedic examination when some spurring was noted 
at the C6-7 level.  In addition, the CT scan performed by 
private providers, in March 1990, did not show any bony 
abnormalities or degenerative changes while the CT scan 
performed in conjunction with the May 1996 VA examination 
revealed small bony osteophytes at C6-7.

There are no treatment records of any kind in evidence from 
July 1978 until February 1983, when the appellant was 
hospitalized for a trimalleolar fracture of the right ankle 
in a VA facility where he underwent an open reduction and 
internal fixation.  He was noted to have injured himself 
after falling from an inner tube while sliding down a snow-
covered hill.  His past history revealed no allergies or 
medications and the review of systems was entirely negative.  
On physical examination, his neck was supple with no bruits 
or thyromegaly; his neurological examination was grossly 
intact.  After his discharge from the hospital, the appellant 
was subsequently seen in the orthopedic clinic in March 1983, 
April 1983, May 1983, June 1983, September 1983, January 
1984, and February 1986.  No complaints or findings of any 
cervical spine pain, spasms or other symptomatology is 
recorded.  

The Board notes that the appellant submitted a written 
statement in November 1991, wherein he reported that he broke 
his leg in 1983, and subsequently became a state constable 
and private detective because he "couldn't climb the iron" 
like he had to.  So he "started to break down doors evicting 
crack dealers."  The appellant echoed this statement in 
April 1995, when he submitted a written statement in which he 
said he had to get out of the ironworkers because he couldn't 
climb the iron anymore.  This is in contrast to his later 
statement to the VA examiner during the May 1996 spine 
examination that he had to quit the heavy work of an 
ironworker in 1983 because of his neck.

The medical evidence of record also shows that the appellant 
was seen in a VA clinic in December 1985, when he complained 
of a touch of pneumonia with pain in his upper back, as well 
as lower back pain radiating from the buttocks to the left 
thigh.  He was noted to be on Librium.  On physical 
examination, the neck was found to be without nodes.  No 
other abnormalities of the neck were described.  The 
appellant was later seen, in January 1986, for follow-up for 
high blood pressure.  The appellant stated that other than 
being anxious, he had no complaints.  He gave a previous 
medical history of a leg fracture and a history of pneumonia; 
he stated he was on no medication.  On physical examination, 
the appellant was noted to be in no apparent distress and his 
head, ears, eyes, nose and throat (HEENT) were negative.  His 
neck carotids were noted to be full without thyromegaly; his 
extremities without clubbing, cyanosis or edema; and he was 
neurologically intact.  The clinical assessment was 
hypertension, anxiety and history of ethanol abuse.  Again, 
there were no complaints or findings pertinent to any 
cervical spine symptomatology.

The appellant was subsequently seen at a VA facility in 
August 1985 for a bee sting on the left abdomen.  He was 
noted to have been "stung while cutting wood."  He was also 
seen in various VA clinics in December 1985, February 1986, 
April 1986, March 1987, February 1990, December 1993 and 
March 1994.  The April 1986 visit yielded a finding that the 
appellant's neck was clinically negative.  On physical 
examination in March 1987, the appellant was noted to be in 
no apparent distress and his throat was slightly injected 
with no nodes or facial tenderness.  Examination of the neck 
and throat in December 1993 was unremarkable.  It was not 
until the March 1994 visit (years after the February 1990 
injury) that the appellant presented with any complaints 
relating to cervical spine pain or symptomatology.  He was 
diagnosed at that visit with chronic neck pain with acute 
exacerbation.

The evidence of record indicates that the appellant suffered 
a head or a head/neck and shoulder injury in February 1990.  
On February 10, 1990, when he was seen in the ER at a VA 
facility; he stated that he had hit his head against a door 
casing when he fell down and he complained of pins and 
needles in his arms.  On physical examination, neurological 
testing was negative, a skull x-ray was negative and the rest 
of the examination was negative.  The diagnosis was minor 
head trauma.  The appellant was subsequently treated by a 
private orthopedist and a private neurosurgeon.  Despite 
repeated attempts by the RO to obtain the complete clinical 
records, the neurosurgeon did not provide his clinical 
records in response to the records request but instead merely 
sent copies of three letters that he wrote to an attorney and 
a two sentence letter addressed to 'whom it may concern'; and 
the evidence from the appellant's orthopedist also was not 
clinical records but instead three letters, one to the 
neurosurgeon, one to an attorney and one to an insurance 
company.

Review of these letters reveals that the orthopedist thought 
the appellant had injured himself on February 10, 1990, when 
he tripped over a cat litter box on the way to the cellar in 
his grandfather's house and fell and hurt the left shoulder 
and neck.  The neurosurgeon indicated that the appellant had 
injured himself after tripping over a cat litter box while 
trying to repair a washing machine at a friend's house.  In 
any case, some sort of legal action concerning the nature and 
extent of the neck and shoulder injuries suffered by the 
appellant as a result of the February 1990 fall was 
commenced, since each of the physicians was sending medical 
reports to a different lawyer.  

With regard to the etiology of the appellant's current 
cervical spine disorder, a two-sentence letter dated in 
August 1991 from the neurosurgeon addressed to "To Whom It 
May Concern" stated that the appellant was being treated for 
herniated discs in the cervical spine and that "discs are 
usually the result of trauma and he did have a jeep accident 
while in the service in 1971 which could very well be the 
cause of these disc problems."  A January 1991 letter from 
the orthopedist noted that he thought the appellant needed 
"to calm his lifestyle down some, as far as his shoulder is 
concerned," and the orthopedist further stated in a November 
1991 letter that the appellant's diagnosis was "left 
shoulder acromioclavicular joint injury, with impingement, as 
well as cervical radiculopathy, all as a direct result of the 
February 10, 1990 injury."  (Emphasis added.)  The 
orthopedist later stated, in a February 1992 letter, that the 
appellant was a physical man; that he took pride in doing 
physical things; and that his acromioclavicular injury, which 
occurred on February 10, 1990, had ended his active and 
physical career.

The appellant has undergone three VA examinations in an 
effort to obtain a definitive opinion as to the etiology of 
the appellant's current cervical spine disorder(s).  An 
orthopedic examination, conducted in March 1994, resulted in 
diagnoses of acute neck strain, traumatic arthritis of the 
cervical spine and herniated nucleus pulposus at the C6-7 
level.  The examiner noted that the appellant had had several 
episodes of injury about the head and neck and that he had 
persistent neck symptoms.  He opined that a severe injury 
such as an automobile accident involving a head injury could 
contribute to a cervical disc, but added the caveat that 
there was no intervening evidence.  

The appellant underwent a VA spine examination in May 1996, 
and the examiner noted that this is a complicated case.  The 
examiner reviewed with the appellant his pre-service accident 
in 1968, his in-service accident in 1971, and his post-
service accident in "1989" [sic].  The appellant did not 
mention the 1983 ankle fracture.  The examiner opined that 
the appellant may have injured his neck in the 1968 accident 
and that to presume he did not is to presume that he engaged 
in insurance fraud.  He opined that, in 1971, the appellant 
probably did have a whiplash, but also noted that there is no 
documentation of this.  The examiner stated that it was 
impossible to say whether the cervical discs were caused by 
the 1971 accident or the "1989" [sic] accident.  The 
examiner further stated that the fact that the appellant got 
along very well until he fell down the stairs would indicate 
that the stair accident was the entire story.  However, he 
also said that the stair injury may have aggravated a 1971 
injury.  He hazarded guesses that the appellant sustained a 
whiplash in 1971, which caused changes in the neck and that 
the cervical discs were caused by the fall down the stairs.

The appellant also underwent a VA neurological examination in 
May 1996.  The examiner noted that the cervical spine CT scan 
taken in conjunction with the examination did not reveal a 
demonstrable disc.  The neurologist opined that each of the 
several falls and accidents contributed to some degree of 
deficit in the cervical spine disorder.  After noting that 
there was no way to definitively decide, the examiner 
rendered a diagnosis of C6-7 radiculopathy secondary to 
multiple evidences of trauma not specifically related to the 
event of 1971.

The Board relies on the 1968 medical records from Rhode 
Island Hospital in finding clear and unmistakable evidence 
that the appellant suffered a severe neck sprain prior to his 
entry into service.  In discounting the appellant's later 
statements that his neck was not hurt at all in that 
accident, the Board relies on the fact that he claimed 
whiplash on his March 1969 report of medical history; that he 
claimed a neck injury and headaches during his March 1969 
entrance examination; and that, at various times when seeking 
medical treatment in service, he reported having had whiplash 
due to a pre-service accident.  These were statements he made 
to medical personnel shortly after the accident and without 
any relationship to any insurance settlement.

As previously noted, there is no clinical evidence of 
arthritis of the cervical spine until March 1994 and, more 
specifically, there was no evidence of any degenerative 
changes revealed by the radiographic testing conducted in May 
1971 and March 1990.  No competent party has attributed any 
arthritis to the in-service injury.  As for the other 
symptomatology, a private doctor has opined that the jeep 
accident could very well be the cause of the disc problems; a 
VA doctor has opined that an auto accident injury could 
contribute to a cervical disc; another VA doctor has 
indicated that the appellant probably suffered whiplash in 
1971, and that the 1990 stair injury may have aggravated the 
1971 injury; and a VA neurologist has indicated that the 
combination of multiple traumas in the previous 25 years 
contributed to the cervical radiculopathy.  The Board notes 
that service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 ; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Furthermore, a medical opinion expressed in terms of 'may' 
also implies 'may not' and thus is too speculative to 
establish a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993)

In evaluating these medical opinions, it is unclear whether 
the private physician was aware of the 1968 neck strain or 
whether the first VA physician specifically noted the lack of 
intervening evidence.  In addition, the second VA doctor 
noted that the fact that the appellant getting along very 
well until the 1990 accident was suggestive of that accident 
being responsible for the symptomatology.  Furthermore, the 
VA neurologist ultimately concluded that the cervical 
radiculopathy was not specifically related to the 1971 
accident.  

The Board notes that there is one unequivocal medical opinion 
of record as to the etiology of the appellant's neck and 
shoulder symptomatology.  That opinion comes from the 
appellant's own private orthopedist who stated more than once 
that the appellant's left shoulder acromioclavicular joint 
injury, with impingement and cervical radiculopathy, was a 
direct result of the February 1990 injury.

The Court has held that "temporary or intermittent flare-ups 
during service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Viewing the evidence in a light most favorable to the 
appellant, the weight of the evidence suggests that such a 
worsening in the underlying condition of the appellant's 1968 
neck disorder was not incurred during service.  This 
conclusion is supported by the medical evidence of record 
which shows a lack of interval history- including various 
examinations of the throat and neck area over the years 
during which no complaints or findings of cervical spasms 
(which the appellant has stated existed since 1971) or other 
cervical symptomatology were ever made and the fact that the 
appellant was not on any medication for neck or shoulder pain 
until after February 1990.  The evidence also shows that, 
despite suffering from neck spasms and severe neck pain, the 
appellant engaged in such physically risky activity as snow 
sledding in 1983; that the appellant was able to cut wood in 
1985; that his orthopedist thought he had to calm his 
lifestyle down some; and that his orthopedist described him 
as a physical man who took pride in doing physical things and 
whose "active and physical career" was ended by the 
February 1990 injury.  The Board also relies on the 
appellant's own statements that he engaged in the heavy work 
of ironwork from 1971 until 1983, when forced to stop by his 
ankle injury; that in his subsequent work as a constable he 
had the ability to "break down doors evicting crack 
dealers" and that he was unable, after February 1990, to 
"break down doors like he used to" (see November 1991 
written statement); that evictions were his thing (see April 
1995 written statement); that he was able to go to school and 
obtain his pest control license many years after service 
(id.); and that he could not return to his job at South Shore 
Mental Health in Massachusetts working with potentially 
violent clients "after a small car accident" (see September 
1997 written statement).  Furthermore, the above-cited 
evidence also supports the conclusion that, even if the neck 
injury in the 1968 accident never occurred, the appellant did 
not incur any chronic acquired cervical spine disorder(s) as 
a result of the 1971 in-service jeep accident and that his 
current symptomatology is related to post-service incidents, 
including occupational hazards and accidents.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated cervical spine 
disorder(s), including arthritis and cervical discs, cannot 
be said to be related to service by way of direct incurrence 
or aggravation of the appellant's pre-service neck sprain, 
the Board finds that the claim for entitlement to service 
connection for a cervical spine disorder must be denied.  The 
Board finds that the evidence of record is not in equipoise 
on the question of whether the appellant's current cervical 
disorder(s), including herniated discs and/or arthritis, 
should be service connected.  Since the preponderance of the 
evidence is against allowance of this claim, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a cervical spine disorder, including 
herniated cervical disc(s) and arthritis, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

